Citation Nr: 0629233	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether a May 1994 rating decision was clearly and 
unmistakably erroneous in not assigning a separate 
compensable evaluation for each ear for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the record does not reveal that the veteran filed a 
Department of Veterans Affairs (VA) Form 9 following the 
issuance of the statement of the case in April 2004, it does 
reflect a May 2004 VA Form 646 that may be construed as a 
timely substantive appeal of the denial of the veteran's 
claim of clear and unmistakable error (CUE).  Consequently, 
the Board finds that it currently has jurisdiction of this 
matter.


FINDING OF FACT

An unappealed May 1994 rating decision, which assigned a 
single 10 percent rating for the veteran's bilateral 
tinnitus, is final and was reasonably supported by the 
evidence that was of record and prevailing legal authority; 
it was not undebatably erroneous.


CONCLUSION OF LAW

The unappealed rating decision of May 1994, which assigned a 
single 10 percent rating for bilateral tinnitus, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1993); 
38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board would first note that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), 
are not applicable to claims based on clear and unmistakable 
error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  

At the time of the May 1994 rating decision which assigned a 
single 10 percent rating for the veteran's tinnitus, 
applicable law and regulations provided for a single 10 
percent rating for bilateral tinnitus.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1993).  
Consequently, in May 1994, the regional office (RO) properly 
assigned a single 10 percent rating based on the evidence of 
record and prevailing legal authority.  The veteran has 
therefore failed to establish a valid claim of CUE.  Luallen 
v. Brown, 8 Vet. App. 92, 96 (1995); Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  


ORDER

The claim that there was clear and unmistakable error in the 
final May 1994 rating decision which assigned a single 10 
percent rating for bilateral tinnitus is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


